Citation Nr: 1752604	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-04 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On April 2013 VA examination, audiometric results showed right and left ear puretone thresholds at 55 and 65, respectively, in the 4000 Hertz range.  Under 38 C.F.R. § 3.385, this alone qualifies as a bilateral hearing loss disability for VA purposes.  However, the examiner indicated that there was no right ear hearing loss disability.  Moreover, the examiner's negative nexus opinion lacks any meaningful rationale, as he only indicates that the Veteran's separation examination could have been normal, but also found it possible that no audiometric testing was conducted during that examination.  Neither a normal separation examination alone nor the absence of a separation audiometric examination is an adequate basis for a negative nexus opinion in such a case.  Additionally, in October 2017, the Veteran's representative submitted written argument regarding delayed onset hearing loss, including citation to multiple pieces of medical literature on the topic.  In light of the above, a new examination is needed.  

The Board also notes that in an October 2013 VA Form 21-4138, Statement in Support of Claim, the Veteran identified pertinent treatment records at the Redding, California VA Outpatient Center (OPC) and indicated that he had transferred his treatment there in August 2012 from the VA in Roseburg, Oregon.  The most recent VA treatment records that have been associated with the claims file are from February 1999.  As any outstanding VA records are constructively of record, VA must also secure any such records on remand.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all updated records of VA treatment the Veteran has received, to include from the Redding, California VAOPC and Roseburg, Oregon VA, from February 1999 to the present.

2. Then, arrange for the Veteran to be examined by an audiologist to determine the nature and likely etiology of his bilateral hearing loss.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should opine on the following questions:

A) Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that the Veteran's current bilateral hearing loss is related to his military service, to include his competent and credible reports of flight line noise exposure therein?

In responding to this question, the examiner must consider and discuss argument made by the Veteran's representative in October 2017 and medical literature cited therein regarding delayed onset hearing loss.

B) i) Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that the Veteran's current bilateral hearing loss is caused by service-connected tinnitus?

ii)  Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that the Veteran's current bilateral hearing loss is aggravated (i.e., any increase in severity of bilateral hearing loss beyond its natural progression) by service-connected tinnitus? 

A detailed explanation (rationale) is requested for all opinions provided.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




